DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Fukazawa in view of Cheng
Claims 1-4, 8, 9, 11, 12, 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al.(USPubN 2014/0205158; hereinafter Fukazawa) in view of Cheng et al.(USPubN 2014/0328570; hereinafter Cheng).
As per claim 1, Fukazawa teaches a computer-implemented method, comprising: 
computing a plurality of appearance values for an appearance metric based on a plurality of shot sequences associated with a media content item, wherein each appearance value included in the plurality of appearance values indicates a prevalence of a first character in a different shot sequence included in the plurality of shot sequences(“The image data input unit 21 inputs data of the video contents from content archives which are not shown, and supplies the input data of the video contents (moving image file) to the face grouping unit 22” in Para.[0055], “The correlation degree between persons obtaining unit 23 calculates the correlation degree between the persons which is grouped by the face grouping unit 22, and supplies the calculated correlation degree between the persons to the display control unit 25” in Para.[0057], “The face grouping unit 22 detects a face image that appears in the video contents, performs the grouping of the detected face image according to each person, and supplies grouping information of each person along with the moving image file to the correlation degree between persons obtaining unit 23” in Para.[0056], “the data of the correlation degree between the persons is configured of information relating to the moving image file, information relating to each people to appear (appearance), and information relating to the person between two persons” in Para.[0059], “the information relating to the moving image file is formed of the moving image file name, the time range of the moving image file or the like. For example, the information relating to each person to appear is formed of the importance degree of each person to appear, an appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear, a voice feature amount of each person to appear or the like” in Para.[0060]); 
performing one or more clustering operations on the plurality of shot sequences based on the plurality of appearance values to generate a first shot cluster(“The face grouping unit 22 detects a face image that appears in the video contents, performs the grouping of the detected face image according to each person, and supplies grouping information of each person along with the moving image file to the correlation degree between persons obtaining unit 23.” in Para.[0056]); 
generating a diagram based on the first shot cluster; and transmitting the diagram to an endpoint for display(“The display control unit 25 generates a diagram of the correlation between the 
Fukazawa is silent about generating a clip for the media content based on the first shot cluster; and transmitting the clip to an endpoint device for display.
Cheng teaches generating a clip for the media content based on the first shot cluster; and transmitting the clip to an endpoint device for display(“extract the salient event segments from the video and incorporate the extracted salient event segments into a video clip” in Claim 5, “share the video clip with another computing device over a network” in Claim 6.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa with the above teachings of Cheng in order to incorporate generating a video clip and sharing the video clip to other end point devices for improve user’s experience on analyzed video data.
As per claim 2, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein the first shot cluster comprises at least one temporally sequential shot sequence included in the plurality of shot sequences(“a person a appears in a section S0 of timing t0 to t1, a section S1 of timing t1 to t2” in Para.[0098]). 
As per claim 3, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein performing the one or more clustering operations comprises: representing the plurality of shot sequences as a timeline; and executing a clustering algorithm on the timeline based on the plurality of appearance values to generate a plurality of shot clusters that includes the first shot cluster(Fig. 5, “a person a appears in a section S0 of timing t0 to t1, a section S1 of timing t1 to t2, a section S3 of timing t3 to t4, a section S6 of timing t6 to t7, and a section S8 of timing t8 to t9” in Para.[0098], “The face grouping unit 22 detects a face image that appears in the video contents, performs the grouping of the detected face image according to each person, and supplies grouping 
As per claim 4, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein a first appearance value included in the plurality of appearance values specifies a percentage of frames within a first shot sequence that include the first character(“the information relating to the moving image file is formed of the moving image file name, the time range of the moving image file or the like. For example, the information relating to each person to appear is formed of the importance degree of each person to appear, an appearance frame of each person to appear, a position of the face, a size of the face, a personal name of each person to appear, face image feature amount of each person to appear, a voice feature amount of each person to appear or the like” in Para.[0060]).
As per claim 8, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein computing the plurality of appearance values comprises, for each shot sequence included in the plurality of shot sequences, performing one or more face recognition operations on the shot sequence based on a reference image associated with the first character to determine a prevalence of the first character within the shot sequence(“the information processing apparatus may further include a candidate obtaining unit that obtains a candidate list by detecting all faces that appear in the image and adding a person having a large similarity degree with respect to the detected face, using the database of the correlation degree between the persons, and a person determining unit that determines the person, using the candidate list which is obtained by the candidate obtaining unit” in Para.[0019]).
As per claim 9, Fukazawa and Cheng teach all of limitation of claim 1.
Fukazawa teaches wherein computing the plurality of appearance values comprises: for each shot sequence included in the plurality of shot sequences, performing one or more face detection 
As per claim 11, Fukazawa teaches one or more non-transitory computer readable media including instructions that, when executed by one or more processors(“In a computer 300, a CPU (Central Processing Unit) 301, a ROM (Read Only Memory) 302, and a RAM (Random Access Memory) 303 are connected to each other via a bus 304.” in Para.[0230]) and the other limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 9 and rejected under the same rationale.
As per claim 20, Fukazawa teaches a system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories(“In a computer 300, a CPU (Central Processing Unit) 301, a ROM (Read Only Memory) 302, and a RAM (Random Access 

Fukazawa in view of Cheng and Ubillos
Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al.(USPubN 2014/0205158; hereinafter Fukazawa) in view of Cheng et al.(USPubN 2014/0328570; hereinafter Cheng) further in view of Ubillos et al.(USPubN 2012/0096356; hereinafter Ubillos).
As per claim 5, Fukazawa and Cheng teach all of limitation of claim 1. 
Fukazawa and Cheng are silent about wherein generating the clip comprises: for the first shot cluster, setting a beginning shot sequence equal to the temporally earliest shot sequence that includes the first character; and setting the clip equal to at least a portion of the first media content item that extends from the beginning shot sequence to an ending shot sequence included in the first shot cluster.
Ubillos teaches wherein generating the clip comprises: for the first shot cluster, setting a beginning shot sequence equal to the temporally earliest shot sequence that includes the first character; and setting the clip equal to at least a portion of the first media content item that extends from the beginning shot sequence to an ending shot sequence included in the first shot cluster(“the video clip area 406 includes the video clip 440 that depicts one face 450 … a user can select video clip 440, for example, and can "drag and drop" a representation 441 of the video clip 440 onto the shot placeholder 436. … After the "Faces" shot placeholder 436 has been filled by the user, the content of the video clip that occupies the "Faces" shot placeholder 436 can be played in the preview area 404 upon selection of control 432” in Para.[0053], “a playable media file representing a movie is generated, based at least in part on the selection received from the user. The playable media file can include video segments that feature a user-specified quantity of faces (e.g., one face” in Para.[0105]).

As per claim 6, Fukazawa and Cheng teach all of limitation of claim 1. 
Fukazawa and Cheng are silent about wherein generating the clip comprises: for the first shot cluster, setting a beginning shot sequence equal to the temporally earliest shot sequence that includes both the first character and a second character; and setting the clip equal to at least a portion of the first media content item that extends from the beginning shot sequence to an ending shot sequence included in the first shot cluster.
Ubillos teaches wherein generating the clip comprises: for the first shot cluster, setting a beginning shot sequence equal to the temporally earliest shot sequence that includes both the first character and a second character; and setting the clip equal to at least a portion of the first media content item that extends from the beginning shot sequence to an ending shot sequence included in the first shot cluster(“a playable media file representing a movie is generated, based at least in part on the selection received from the user. The playable media file can include video segments that feature a user-specified quantity of faces (e.g., one face, two faces, or a group of three or more detected faces,) as well as various angle shot types (e.g., close-up shots of one, two or a group of faces, medium shots of one, two or a group of faces, or wide angle shots of one, two or a group of faces)” in Para.[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa and Cheng with the above teachings of Ubiloos in order to enable a user to easily and quickly generate a high quality summary or synopsis of a larger video presentation.
As per claim 7, Fukazawa and Cheng teach all of limitation of claim 1. 

Ubillos teaches wherein generating the first clip comprises: for the first shot cluster, setting an ending shot sequence equal to the temporally earliest shot sequence that includes a close-up image of the first character; and setting the clip equal to at least a portion of the first media content item that extends from a beginning shot sequence included in the first shot cluster to the ending shot sequence(“a playable media file representing a movie is generated, based at least in part on the selection received from the user. The playable media file can include video segments that feature a user-specified quantity of faces (e.g., one face, two faces, or a group of three or more detected faces,) as well as various angle shot types (e.g., close-up shots of one, two or a group of faces, medium shots of one, two or a group of faces, or wide angle shots of one, two or a group of faces)” in Para.[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa and Cheng with the above teachings of Ubiloos in order to enable a user to easily and quickly generate a high quality summary or synopsis of a larger video presentation.
As per claim 15, Fukazawa and Cheng teach all of limitation of claim 11. 
Fukazawa and Cheng are silent about wherein generating the clip comprises determining a subset of shot sequences included in the first shot cluster that introduce the first character, depict an interaction between the first character and a second character, or include a close-up image of the first character.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa and Cheng with the above teachings of Ubiloos in order to enable a user to easily and quickly generate a high quality summary or synopsis of a larger video presentation.

Fukazawa in view of Cheng and Galleguillos
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al.(USPubN 2014/0205158; hereinafter Fukazawa) in view of Cheng et al.(USPubN 2014/0328570; hereinafter Cheng) further in view of Galleguillos et al.(USPubN 2014/0375886; hereinafter Galleguillos)
As per claim 10, Fukazawa and Cheng teach all of limitation of claim 1. 
Fukazawa and Cheng are silent about wherein the first media content item comprises a feature-length movie, an episode of a television show, or a podcast.
Galleguillos teaches wherein the first media content item comprises a feature-length movie, an episode of a television show, or a podcast(“if a particular astrologist appears regularly in horoscope videos or a particular journalist often appears reporting for news videos” in Para.[0007]).

As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 10 and rejected under the same rationale.

Fukazawa in view of Cheng and Mei
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al.(USPubN 2014/0205158; hereinafter Fukazawa) in view of Cheng et al.(USPubN 2014/0328570; hereinafter Cheng) further in view of Mei et al.(USPubN 2012/0263433; hereinafter Mei).
As per claim 13, Fukazawa and Cheng teach all of limitation of claim 12. 
Fukazawa and Cheng are silent about wherein the clustering algorithm comprises a k-means clustering algorithm.
Mei teaches wherein the clustering algorithm comprises a k-means clustering algorithm(“A face descriptor component 318 creates a description for each detected face image based on the vector 316. The face descriptor component 318 includes a distance matrix component 320 that receives each vector 316 and compares the vectors using learning based encoding and principal component analysis (LE-PCA) to produce a similarity matrix 322. A clustering component 324 then takes similarity matrix 322 as input and outputs a face cluster 212 with an exemplar 326 for each cluster, which is used by generation tool 218. In various implementations, clustering component 324 employs an Affinity Propagation (AP) clustering algorithm. However, in other implementations a K-Means or other clustering algorithm may be employed” in Para.[0043]).


Fukazawa in view of Cheng and Doumbouya
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fukazawa et al.(USPubN 2014/0205158; hereinafter Fukazawa) in view of Cheng et al.(USPubN 2014/0328570; hereinafter Cheng) further in view of Doumbouya et al.(USPubN 2019/0130202; hereinafter Doumbouya).
As per claim 18, Fukazawa and Cheng teach all of limitation of claim 17. 
Fukazawa and Cheng are silent about wherein performing the one or more clustering operations across the character detection datasets comprises executing a randomized graph-clustering algorithm on the character detection datasets.
Doumbouya teaches wherein performing the one or more clustering operations across the character detection datasets comprises executing a randomized graph-clustering algorithm on the character detection datasets(“one or more of the body similarity scores of the images associated with the one or more node pairs; using one or more graph partitioning algorithms or methods with the data structure so as to cluster the nodes based on the one or more links” in Para.[0019], “The one or more graph partitioning algorithms or methods may comprise one or more of: a randomized graph partitioning algorithm or method; a heuristic graph partitioning algorithm or method; a clustering method; and a Chinese Whispers randomized graph partitioning algorithm or method” in Para.[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Fukazawa and Cheng with the above teachings of Doumbouya in order to more accurately rank search results so that a face may be identified more rapidly from among many potential faces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484